DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed on November 23, 2021.  Claims 1-11, 13-40, and 43-45 have been cancelled.  New claims 46 and 47 have been added.  Claims 12, 41, 42, 46, and 47 are currently under examination.

Withdrawal of Rejections


The rejection of claims 12-14 and 39-45 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,766,936 B2 (Simon et la.) is withdrawn based on the approval of the terminal disclaimer.
The rejection of claims 12-14 and 39-45 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,076,450 B2 (Simon et al.) is withdrawn based on the approval of the terminal disclaimer.
The rejection of claims 12-14 and 39-45 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 14, and 20-22 of U.S. Patent No. 8,030, 442 B2 (Simon et al.) is withdrawn based on the approval of the terminal disclaimer.
The rejection of claims 12-14 and 39-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based on the amendment to the claims.

Allowable Subject Matter
Claims 12, 41, 42, 46, and 47 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the method of treating ischemia comprising administering the cysteine knot peptides as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





December 3, 2021
/ANAND U DESAI/Primary Examiner, Art Unit 1656